Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 9 February 2021.

DETAILED ACTION

Claim Status
Claims 18-23, 25-26, 28-29, 31, 34-43 are pending.  Claims 34-43 are newly added.  Claims 1-17, 24, 27, 30, 32-33 are cancelled.  Claims are 18-19 and 37 amended.  Claims 18-23, 25-26, 28-29, 31, 34-43 are under current examination.
Priority
This application claims benefit from CON of 14/774,719 (filed 09/11/2015; ABN) which is a 371 of PCT/US14/25225 (filed 03/13/2014) which claims benefit of provisional U.S. application 61/828,784 (filed 05/30/2013) and claims benefit of 61/778,644 (filed 03/13/2013).  The instant application has been granted the benefit date, 13 March 2013, from the application 61/778,644.  

Nucleotide and/or Amino Acid Sequence Disclosures
Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before the application can be examined under 35 U.S.C. §§ 131 and 132.
	

Claims and Specification do not conform to sequence rules, requiring the use of “(SEQ ID NO:)” (37 CFR 1.821-1.825).

Where the description or claims of a patent application discuss a sequence that is set forth in the “Sequence Listing” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by “(SEQ ID NO:)” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  37 CFR 1.821 (d)


    PNG
    media_image1.png
    347
    1311
    media_image1.png
    Greyscale

The applicant is reminded that claims and specification must be amended in order to comply with regulations cited above.  All references to sequences in claims and specification should be referred to as “(SEQ ID NO:1)”, for example. To avoid all doubts of the examiner and to ensure correct interpretation of the claims and specification, the identification of sequences with proper sequence identifiers is required.


RESPONSE TO ARGUMENTS
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Gillies, Guild & Kariko
Claims 18-23, and 34-38 remain rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (US2006/0228332) in view of Guild et al. (US2011/0244026) in view of Kariko et al. (WO2007/024708) for the reasons of record and the comments below.
The applicant has amended the instant claims.  Claim 1 is amended as follows:

    PNG
    media_image2.png
    236
    636
    media_image2.png
    Greyscale

The prior art already disclosed a fusion protein; therefore, certain modifications were made to the pending rejection to account for this additional claim language.  The applicant does not argue the “fusion protein” amendment.  
The applicant's other arguments have been fully considered but are unpersuasive.
  In response to applicant's arguments (Remarks, filed 9 February 2021, pages 10-11) against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, the applicant argues that the secondary references, Guild and Kariko, fail to remedy the deficiencies of Gillies or Rosen or Theß, but the applicant failed to provide any specific basis for this allegation.  The applicant makes general allegations that the examiner has failed to provide a motivation to combine and/or modify the cited references that would predictably lead to the claimed invention.  The examiner refers the applicant to the pending rejection.

Therefore, the examiner hereby maintains the rejection of claims under 35 U.S.C. 103 as being unpatentable over Gillies et al. (US2006/0228332) in view of Guild et al. (US2011/0244026) in view of Kariko et al. (WO2007/024708).
The applicant alleges that the examiner’s use of Kariko to suggest that up to 100% of residues in the RNA can be a modified nucleoside base would be prima facie obvious should be withdrawn without specific teaching for the  modification in a particular direction.  However, the examiner disagrees.  The examiner has established the prima facie case, based upon teachings of the prior art and MPEP sanctioned rationales.  The applicant has failed to provide data showing criticality of the particular ranges percentages of modified nucleosides in the RNA.  Therefore, the examiner finds the applicant’s arguments unpersuasive.
At page 13 of the Remarks, the applicant alleges that Example 20 demonstrates unexpected characteristics when administered.  However, the examiner notes that the particular elements of the embodiment in Example 20 are not complied into a single embodiment in a single claim.  The embodiment of Example 20 uses a LNP formulation having DLin-Kc2-DMA/DSPC/cholesterol/PEG-DMG.  The applicant states that the embodiment of example 20 contains a fusion protein comprising GLP1 and  IgG4.  At minimum, the applicant alleges that the lipid formulation  Therefore, the examiner concludes that the alleged unexpected effect (perhaps warranting withdrawal of the pending rejection based upon secondary consideration) is not commensurate with the scope of the claims.  Therefore, the examiner concedes that if the applicant amends the 
Additionally, the rejection is extended to reject claims 39-41.  See below.
The examiner reiterates and extends the pending, modified rejection:
Claims 18-23, and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gillies et al. (US2006/0228332) in view of Guild et al. (US2011/0244026) in view of Kariko et al. (WO2007/024708).  
Claim 18  is directed to a method of expressing a polypeptide in a mammal, comprising administering to the mammal an isolated codon optimized mRNA, wherein the mRNA encodes a fusion polypeptide and wherein the fusion polypeptide comprises a secreted polypeptide and a first longevity enhancing polypeptide sequence, wherein the first longevity enhancing polypeptide sequence is an albumin or a functional fragment thereof or an antibody or a functional fragment thereof; wherein the mRNA is fully modified at each uridine, and optionally modified at each cytidine, and wherein the mRNA is present in a lipid nanoparticle.
	Gillies et al. teach “RNA molecules, which encode serially in the 5’ to 3’ direction, a polypeptide including an immunoglobulin Fc region and an IFN-βsol protein” (parag. 0045).  Gillies et al. teach “methods for treating conditions alleviated by IFN-β…by administering an effective amount of…RNA of the invention, to a mammal having the condition” (parag. 0049).	Gillies also suggest that the Fc portion is an igG4 Fc domain (parag. 0013), thereby suggesting limitations of claims 20-21.  Gillies et al. suggest the system can include a signal sequence (parag. 0090), thereby suggesting the limitations of claim 34.  
in vivo method which comprises administering an RNA vector which encodes a Fc-IFN-βsol fusion protein, Gillies et al. does not explicitly state that the RNA vector could be a codon-optimized mRNA in a lipid nanoparticle.
Guild et al. suggest codon-optimized mRNA (para. 0015) can be formulated in lipid nanoparticles (parag. 0011) for treatment methods (parag.  0007).  Additionally, Guild et al. teach “incorporation of pseudouridines into the mRNA nucleic acids of the present invention may enhance stability of translational capacity, as well as diminished immunogenicity in vivo” (parag. 0037).  Guild et al. further suggest embodiments comprising that codon modification and particularly, “RNA devoid of C and U residues have been found to be stable to most RNases” (parag. 0037).  
Guild et al. teach that mRNA can comprise polyA tail of at least 140 nucleotides (parag. 0040), thereby suggesting the limitations of claim 22.  Guild teach that mRNA can comprise the 5’ cap structure (Cap1)” (0116), thereby suggesting the limitations of claim 23.
Also, Guild et al. suggest that mRNA can be formulated in various lipid nanoparticles comprising some of the following: lipid, DSPC, cholesterol, and PEG-DMG (claim 26 and claim 28 and parag. 0011).  Additionally, Guild et al. teach various molar ratios which overlap the limitations of claim 35.  Additionally, MPEP 2144.05 (II-A) indicates that differences in concentration is generally not patentable: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."  Therefore, the ratio ranges of claim 35 are obvious.
Additionally, Guild et al. teach that the nucleic acids of the present invention encode functional proteins or enzymes that are excreted or secreted by the target sell into the surrounding extra cellular fluid (page 12, col.1, lines 1-6).
While Guild et al. teach that mRNA comprising pseudouridines contain various beneficial properties, neither Gillies nor Guild teach that mRNA is fully modified at each uridine, as required in claim 18. 
	 Kariko et al. teach “Capped, pseudouridine-modified mRNA induced significantly less TNF-α and IFN-α mRNA than was elicited by unmodified mRNA” (parag. 0219).  Kariko et al. teach “100% of the residues in the RNA,…are modified (e.g. either by the presence of pseudouridine or a modified nucleoside base)” (parag. 0072).  This limitation is required by instant claim 18.  Kariko et al. teach that the mRNA can comprise 1-methylpseudouridine (page 11, lines 1-2)., thereby suggesting the limitations of claim 19.  Claims 39-40 recite that mRNA is fully modified at each cytidine with 5-methylcytosine.  Claim 41 recites that the mRNA would be fully modified with 5-methylcytosine and pseudouridine.  As described at parag. 0072 of Kariko, 100% of nucleosides can be pseudouridine or a modified nucleoside base.  Paragraph 00193 of Kariko suggests that transcription reactions can be performed which replace two of the four NTPs of an RNA can replace basic NTPs with 5-methylcytidine and pseudouridine.  The examiner interprets this as all 100% of the cytidines and uridines in such an RNA would be modified.

Claim 38 is directed to a pharmaceutical composition comprising the codon optimized mRNA of claim 37 and a pharmaceutically acceptable excipient.
	As described above, Gillies suggests an RNA encoding Fc-IFN-βsol fusion protein.  Guild et al suggests mRNA can be codon optimized mRNA in an excipient (parag. 0050).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice an in vivo method comprising administering a codon-optimized mRNA have 100% modified uridines and encoding Fc-IFN-βsol fusion protein in a lipid nanoparticle.
	The examiner suggests that in light of the recent KSR decision, this necessity for a “reason or suggestion” is no longer required.  KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded sol fusion protein; method comprising codon-optimized mRNA in lipid nanoparticle; mRNA have 100% modified uridines) are taught by Gillies or Guild or Kariko and further they are taught in various combinations and are shown to be used in RNA therapies.  It would be therefore predictably obvious to use a combination of these elements in a mRNA therapy. 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Gillies and Guild and Kariko because the molecular biology techniques required to assemble a mRNA having modified nucleosides and encoding a fusion protein were practiced prior to the instant application.
Therefore the method as taught by Gillies et al in view of Guild et al. in view of Kariko et al. would have been prima facie obvious over the method of the instant application.

Rosen, Guild & Kariko
The applicant presented identical arguments for each of the obviousness rejection, so the examiner refers the applicant to the discussion under Gillies, Guild & Kariko.  The examiner reiterates the pending rejection.
Claims 18-19, 22-23, 25 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US2003/0125247) in view of Guild et al. (US2011/0244026) in view of Kariko et al. (WO2007/024708).
Claim 18  is directed to a method of expressing a polypeptide in a mammal, comprising administering to the mammal an isolated codon optimized mRNA, wherein 
Claim 25 is directed to the method of claim 18 wherein the first longevity enhancing polypeptide sequence is the albumin or functional fragment thereof.
	Rosen et al. teach albumin-fusion protein for therapeutics (abstract and entire document) including in vivo delivery (parag. 0508).  Rosen also teach that their albumin-fusion proteins could be expressed from codon optimized mRNA molecules (parag. 0072-0073).  However, Rosen teach that their albumin-fusion proteins would be translated from mRNA expressed from DNA vectors (parag. 1010).  However, Rosen et al. teach that their polynucleotides which express the albumin-fusion proteins could be formulated in liposomes (para. 0513).
Although Rosen suggests an in vivo method which comprises administering a liposomally formulate DNA vector which encodes a codon optimized albumin fusion protein, Rosen et al. does not teach a codon-optimized mRNA in a lipid nanoparticle.
Guild et al. suggest codon-optimized mRNA (para. 0015) can be formulated in lipid nanoparticles (parag. 0011) for treatment methods (parag.  0007).  Additionally, Guild et al. teach “incorporation of pseudouridines into the mRNA nucleic acids of the present invention may enhance stability of translational capacity, as well as diminished immunogenicity in vivo” (parag. 0037).  Guild et al. further suggest embodiments 
Guild et al. teach that mRNA can comprise polyA tail of at least 140 nucleotides (parag. 0040), thereby suggesting the limitations of claim 22.  Guild teach that mRNA can comprise the 5’ cap structure (Cap1)” (0116), thereby suggesting the limitations of claim 23.
Also, Guild et al. suggest that mRNA can be formulated in various lipid nanoparticles comprising some of the following: lipid, DSPC, cholesterol, and PEG-DMG (claim 26 and claim 28 and parag. 0011).  Additionally, Guild et al. teach various molar ratios which overlap the limitations of claim 35.  Additionally, MPEP 2144.05 (II-A) indicates that differences in concentration is generally not patentable: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."  Therefore, the ratio ranges of claim 35 are obvious.
While Guild et al. teach that mRNA comprising pseudouridines contain various beneficial properties, neither Gillies nor Guild teach that mRNA is fully modified at each uridine, as required in claim 18. 
Kariko et al. teach “Capped, pseudouridine-modified mRNA induced significantly less TNF-α and IFN-α mRNA than was elicited by unmodified mRNA” (parag. 0219).  Kariko et al. teach “100% of the residues in the RNA,…are modified (e.g. either by the 
Claim 37 is directed to an isolated codon optimized mRNA, said mRNA comprising a nucleic acid sequence encoding a polypeptide comprising (a) a polypeptide of interest, and (b) a longevity enhancing polypeptide sequence, wherein the longevity enhancing polypeptide sequence is an albumin or a functional fragment thereof or an antibody or a functional fragment thereof.
Claim 38 is directed to a pharmaceutical composition comprising the codon optimized mRNA of claim 37 and a pharmaceutically acceptable excipient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice an in vivo method comprising administering a codon-optimized mRNA have 100% modified uridines and encoding an albumin fusion protein in a lipid nanoparticle.  In particular, knowledge of one of ordinary skill in the art along with the teachings of Guild and Kariko provide the benefits of mRNA 
	The examiner suggests that in light of the recent KSR decision, this necessity for a “reason or suggestion” is no longer required.  KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (treatment method comprising DNA encoding albumin fusion protein; method comprising codon-optimized mRNA in lipid nanoparticle; mRNA have 100% modified uridines) are taught by Rosen or Guild or Kariko and further they are taught in various combinations and are shown to be used in RNA therapies.  It would be therefore predictably obvious to use a combination of these elements in an mRNA therapy. 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Rosen and Guild and Kariko because the molecular biology techniques required to assemble a mRNA having modified nucleosides and encoding a fusion protein were practiced prior to the instant application.
prima facie obvious over the method of the instant application.
Theiß, Guild & Kariko
The applicant presented identical arguments for each of the obviousness rejection, so the examiner refers the applicant to the discussion under Gillies, Guild & Kariko.  The examiner reiterates the pending rejection.
Claims 18-20, 22-23, 25-26, 28-29, 31 and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over Theiß et al. (WO2009/127230) in view of Guild et al. (US2011/0244026) in view of Kariko et al. (WO2007/024708).
Claim 18  is directed to a method of expressing a polypeptide in a mammal, comprising administering to the mammal an isolated codon optimized mRNA, wherein the mRNA encodes the polypeptide and wherein the polypeptide comprises a secreted polypeptide and a first longevity enhancing polypeptide sequence, wherein the first longevity enhancing polypeptide sequence is an albumin or a functional fragment thereof or an antibody or a functional fragment thereof; wherein the mRNA is fully modified at each uridine, and optionally modified at each cytidine, and wherein the mRNA is present in a lipid nanoparticle.
Claim 20 is directed to the method of claim 18 wherein the first longevity enhancing polypeptide sequence is an Fc domain.
Claim 25 is directed to the method of claim 18 wherein the first longevity enhancing polypeptide sequence is the albumin or functional fragment thereof.

Theiß et al. teach “An mRNA may occur as a mono-, di-, or even multicistronic RNA, i.e. an RNA which carries the coding sequences of one, two or more proteins. Such coding sequences in di-, or even multicistronic mRNA may be separated by at least one IRES sequence, e.g. as defined herein.” (page 19.  Lines 17-20).  Theiß et al. teach embodiment of their mRNAs where a Fc domain is expressed (page 46, line 31) or the albumin gene is expressed (page 21, line 8).  Theiß et al. teach that the modified mRNA can be in a nanoplex and lipoplex (page 60, lines 1-4).  Theiß et al. teach modified mRNA where at least one nucleoside is a modified uridine (page 61, lines 11-17) and wherein 100% of the uridines can be modified (page 16, line 25).   Therefore, Theiß et al. suggest a method comprising administration (page 20, lines 1-9) of a nanoparticle lipoplex  formulated mRNA comprising a polycistronic arrangement of genes which use an IRES and express albumin, Fc domain and another therapeutic gene, wherein 100% of the uridines are modified.  Theiß et al. teach polyA tail, cap, 5’UTR and 3’ UTR.F
However, Theiß et al. do not teach that the mRNA should be codon optimized.
Guild et al. suggest codon-optimized mRNA (para. 0015) can be formulated in lipid nanoparticles (parag. 0011) for treatment methods (parag.  0007).  Additionally, Guild et al. teach “incorporation of pseudouridines into the mRNA nucleic acids of the present invention may enhance stability of translational capacity, as well as diminished immunogenicity in vivo” (parag. 0037).  Guild et al. further suggest embodiments 
Guild et al. teach that mRNA can comprise polyA tail of at least 140 nucleotides (parag. 0040), thereby suggesting the limitations of claim 22.  Guild teach that mRNA can comprise the 5’ cap structure (Cap1)” (0116), thereby suggesting the limitations of claim 23.
Also, Guild et al. suggest that mRNA can be formulated in various lipid nanoparticles comprising some of the following: lipid, DSPC, cholesterol, and PEG-DMG (claim 26 and claim 28 and parag. 0011).  Additionally, Guild et al. teach various molar ratios which overlap the limitations of claim 35.  Additionally, MPEP 2144.05 (II-A) indicates that differences in concentration is generally not patentable: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)."  Therefore, the ratio ranges of claim 35 are obvious.
Additionally, Guild et al. teach that the nucleic acids of the present invention encode functional proteins or enzymes that are excreted or secreted by the target sell into the surrounding extra cellular fluid (page 12, col.1, lines 1-6).
While Guild et al. teach that mRNA comprising pseudouridines contain various beneficial properties, neither Gillies nor Guild teach that mRNA is fully modified at each uridine, as required in claim 18. 

Claim 37 is directed to an isolated codon optimized mRNA, said mRNA comprising a nucleic acid sequence encoding a polypeptide comprising (a) a polypeptide of interest, and (b) a longevity enhancing polypeptide sequence, wherein the longevity enhancing polypeptide sequence is an albumin or a functional fragment thereof or an antibody or a functional fragment thereof.
Claim 38 is directed to a pharmaceutical composition comprising the codon optimized mRNA of claim 37 and a pharmaceutically acceptable excipient.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice an in vivo method comprising 
	The examiner suggests that in light of the recent KSR decision, this necessity for a “reason or suggestion” is no longer required.  KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See the recent Board decision Ex parte Smith, --USPQ2d, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (treatment method comprising mRNA encoding polycistronic system encoding albumin and Fc domain and another protein; method comprising codon-optimized mRNA in lipid nanoparticle; mRNA have 100% modified uridines) are taught by Theiß or Guild or Kariko and further they are taught in various combinations and are shown to be used in RNA therapies.  It would be therefore predictably obvious to use a combination of these elements in an mRNA therapy. 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Theiß and Guild and Kariko because the molecular biology 
Therefore the method as taught by Theiß et al in view of Guild et al. in view of Kariko et al. would have been prima facie obvious over the method of the instant application.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant has amended claim 18 as follows:

    PNG
    media_image2.png
    236
    636
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  SEQ ID NOs 48-49 are free of prior art.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633